Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a memory device comprising computer code without significantly more. Claim 10 recites a computer-readable storage medium. This judicial exception is not integrated into a practical application because the computer code is not within a fuel cell apparatus comprising a controller. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is just a memory device comprising computer code.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi et al. (US20150280262).
2.	Regarding claims 1-10, Hoshi teaches system (see Figure below) comprising: a fuel cell configured to generate an electric power by reacting a fuel of an anode with an oxidant of a cathode; an electrical storage device configured to store electric power generated by the fuel cell; an electric load (an outside load configured to be supply an electric power generated by the fuel cell [0007]) to which the electric power is supplied using at least one of the electric power generated by the fuel cell and the electric power stored in the electrical storage device; and an electric power control part configured to control supply of the electric power from the fuel cell and the electrical storage device to the electric load, wherein the electric power control part performs, warming-up control of the fuel cell when warming-up of the fuel cell is necessary and an electric power requested to be generated at the fuel cell is less than a predetermined value, and causes the fuel cell to generate an electric power that is greater than the electric power requested to be generated at the fuel cell and causes to store excess electric power in the electrical storage device when the warming-up of the fuel cell is necessary and the electric power requested to be generated at the fuel cell is equal to or greater than the predetermined value (see Fig. below).

    PNG
    media_image1.png
    800
    985
    media_image1.png
    Greyscale

Claims 1-10 are inherently taught by Hoshi because under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722